Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the Final action for application #15/186451, Strap Clamp Assembly, filed 6/18/16. Claims 5, 6, 8-10, 15, and 16 are pending, with claim 6 withdrawn.  This Final Office Action is in response to applicant's reply dated 5/12/22. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Since an Applicant-Requested Interview is scheduled for 6/9/22, the Examiner attempted several calls to the Applicant’s attorney to see if discussion prior to the final office action was desired. However, there was nobody available to answer the phone. Two voicemails were left for Nicholas Blanton. The Examiner indicated in the second voicemail on 6/3/22 that the final office action would be sent and that office action would be reviewed during the upcoming interview.


Specification
The specification amendment filed 5/12/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. 
-Para [0035] was amended to include the language: “The swivel foot 133 and the clamp bar 130 may adjust in three dimensions (e.g., x, y, and z coordinates) to straps 106 having various dimensions, thickness, and materials.” This was added to the third line of the paragraph which is describing the first embodiment of the invention (this was introduced in the amendment filed 7/26/21 and was not deleted in this amendment). This is considered new matter as not previously in the specification with respect to the first embodiment, and since this not supported in the Figures. The screw 135 is depicted in Figure 7 with a threaded lower portion 138. The swivel foot and screw are visible in Figure 9 in an exploded view. Figures 8A,8B show the connection of the swivel foot with the swivel screw end threaded into the foot and occupying the entire space within the foot. The original specification only discloses that the lower screw portion 138 may be fastened in the hole 132 by a threaded connection. While the threads are connected to one another, only rotation about the longitudinal axis would be able to occur. The swivel foot is further taught to be welded within the hole of the clamp bar, which would not allow for any rotation, let alone adjustment in three dimensions. Therefore, since neither the drawings or the specification provide support for the first embodiment adjusting in three dimensions, the newly added language is new matter.
-Para [0035] as amended states: “Alternatively, the swivel foot 133 may be fastened to the clamp bar 130 by crimping, so as to allow movement angularly to the extent the swivel foot 133 rotates about the transition area 137 in the plane of three dimensions (e.g., x, y, and z coordinates) so as to adjust and provide complete clamping to the straps 106 of various dimensions, thicknesses, and materials”. The italicized portions are considered new matter. The original para [0035] language that begins with “Alternatively” is a second embodiment that is not depicted in the figures. The original para [0035] teaches that in this second embodiment the swivel foot is fastened to the clamp bar by crimping so as to allow “movement angularly to the extent the swivel foot 130 rotates to contact the transition area 137 in the plane of in three dimensions”. First, it does not make sense how crimping the swivel foot to the clamp bar would result in the foot being able to contact the transition area, so the original specification language is unclear especially since there is no previous disclosure of the screw and foot pivoting with respect to one another. The drawings do not assist in clarifying this statement and therefore, adding language to the specification to describe the swivel foot and clamp bar adjusting in three dimensions and rotating with respect to one another, or “about the transition area” is new matter since there is not sufficient support in neither the original specification nor the original drawings for the intended functionality.
Applicant is required to cancel the new matter in the reply to this Office Action. 

The disclosure is objected to because:
- The description of the swivel screw and swivel foot in para [0035] doesn’t make sense. The connections between the different elements (screw, foot, hole, recess, threads) are unclear. The drawings cannot be relied upon for a better explanation as the connections in the drawings are limited in detail. It is not clear how the swivel screw can function if the swivel screw is threaded into the swivel foot, which in turn is welded to the non-rotatable clamp bar. If there are no elements that can rotate with respect to the clamp bar when the swivel screw is rotated, then the swivel screw would not be rotatable. With respect to the alternate embodiment, it does not make sense how the attachment of the FOOT to the CLAMP BAR via crimping would affect pivoting between the foot and the SCREW. Once again, there is no structure supporting swiveling between the foot and screw. It would make sense that if the foot was attached to the clamp bar via crimping rather than welding, that then the foot would be able to have some movement with respect to the clamp bar. The relationship between the foot and screw would remain unchanged.  
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose the handle portion “offset from said body portion” as claimed in Claim 10.


Drawings
The drawings were objected to on 11/12/21 because in Figure 12, it is unclear how jaw portion 143 can engage with the rail 102’ since it is located halfway into the thickness of the rail 102’. From the figure, it appears that only rail 102 would be able to engage 143 and none of the rails would be able to engage flange 122 since 143 would block forward movement. In response to this objection, the Applicant filed a new drawing sheet and amended Figures 11 and 12. Figures 11 and 12 are objected to as containing new matter. Not only was the location of the lower jaw redrawn in Figure 12, but the rail 102 was also redrawn in Figures 11 and 12 to be much wider and to engage 122, which was not depicted in any of the original figures. Therefore, this is new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities: The second line of the claim ends in a period even though it is the middle of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-10, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 5:
-The phrase “a rail flange defining at least part of said rear portion” is unclear since the rail flange is only a small portion that could not define more than a part of the rear portion.
-The phrase “said strap channel comprising a strap flange” is unclear since it is the arms themselves that comprise the strap flanges, not the channel. Additionally, it is unclear if there is one strap flange or multiple. The Examiner suggests using the term ---respectively--- if defining multiple strap flanges.
-There is no antecedent basis for “said plurality of strap flanges”.
-The functionality of the pivot jaw assembly 140 is unclear. The specification states that the jaw pivots via setscrews 150 and that tightening the screw 135 forces the clamp bar 130 against the rail and operably connects the jaw rail flange portions of the pivot jaw assembly against the rail. Claim 5 claims that the hinge portion allows “movement of said pivot jaw assembly about said pivot to rotate said pivot jaw assembly between an opened and a closed position”. By viewing Figures 11 and 12, two possible rails are depicted as being used with the device (rail 102, which is shorter and wider, and rail 102’ depicted in dashed lines and positioned against 126). However, as shown in Figure 12, when the jaw is in the closed position it is depicted as engaging the right side of rail 102. It is not clear how the jaw flange (143) could engage the right side of the alternate rail 102’ that is positioned even more to the right since the jaw is not adjustable laterally. It appears from Figure 12 (of the drawings from 7/26/21) that the jaw flange 143 would interfere with the rail upon closing since the jaw flange extends about halfway within the space needed for rail 102’ to engage with the step. Therefore the jaw would not be able to close. Additionally, how the jaw locks onto the rail is not clear since the jaw is not spring-biased and since only a tiny edge engages the rail. **The Examiner notes that in the interview on 5/13/21 the attorney of record indicated that the jaw has added mass in portions 144a/144b which allows it to remain in place after being pivoted. However, this was not included in the disclosure and therefore cannot be relied upon. If a CIP is filed, this subject matter should be included in the specification.
-The functionality of the swivel screw and clamp bar is unclear. Claim 5 claims that the clamp bar has “a swivel foot configured to operably couple to said swivel screw, said clamp bar adapted to secure the strap against the side rail of the support table when said clamp bar is moved from said first position and urged toward said rail channel defining a second position”. It is explained in the specification that rotation of the knob 139 causes screw 135 to then press the clamp bar 130 against the rail. However, in original para [0035] it is taught that the swivel foot 133 is attached to the clamp bar by welding. It is also taught that the end of the swivel screw is threadedly connected to the swivel foot (133). However, since the clamp bar 130 is rectangular it cannot rotate upon screwing of the screw 135, and since the swivel foot is welded to the clamp bar the swivel foot cannot rotate with respect to the screw. If the end of the swivel screw 135 is threaded into the swivel foot as explained in original para [0035], the swivel screw cannot rotate (farther than the connection of the end 138 into the hole of the foot). If none of the elements can rotate, then it is unclear how the swivel screw can rotate to move the clamp bar. Additionally, in the alternate embodiment described in the specification in para [0035] (but not depicted), the swivel foot is taught to be fastened to the clamp bar by crimping, but then teaches that the crimping allows “angular movement to the extent the swivel foot 133 rotates about the transition area 137 in the plane of three dimensions”. This is unclear since the connection between the swivel foot and clamp bar is independent of the threaded connection between the swivel foot and lower screw portion. If the swivel foot was fastened to the clamp bar by crimping, then angular movement may be possible between the swivel foot and the clamp bar, but the swivel foot still would not be able to be angularly moveable with respect to the screw or transition area 137 thereof. Therefore, the functionality of the screw and clamp bar is unclear.

	Regarding Claim 8:
	-The phrase “said upper arm surface” lacks sufficient antecedent basis since multiple upper arm surfaces were claimed.

Regarding Claim 9:
	-There is no antecedent basis for “said plurality of lower arm rails”.

	Regarding Claim 16:
	-It is claimed that the clamp assembly “secures said strap” when a patient is placed in a steep Trendelenburg position, and that medical personnel can make adjustments to the position of the clamp assembly and said strap along the rail. However, this is indefinite since the strap itself is not positively claimed. The application is not drawn to a method, or a combination, but rather is drawn only to the structure of the clamp assembly which has an intended use of clamping a strap. The claims do not claim any relation of the patient to the clamp assembly in any way, therefore positioning a patient in a specific orientation has no relevance to the clamp assembly within the claims and is therefore indefinite. Since the strap, rail, patient or position of the patient is not part of the Applicant’s invention, the clamping of the strap and adjustment thereof, or the patient being in a specific orientation, cannot be relied upon.
-There is no antecedent basis for “the patient”.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,622,324 to VanSteenburg et al. (hereinafter ‘VanSteenburg’) in view of US 8,621,692 (Kring), further in view of US 5,433,222 to Boomgaarden et al. (hereinafter ‘Boomgaarden’), further in view of US 7,520,007 (Skripps) and further in view of US 4,213,589 to Pierron et al. (hereinafter ‘Pierron’).

Regarding Claim 5, as best understood, VanSteenburg teaches a clamp assembly (Figure 7 and 8) for securing a strap to a rail of a support table, the clamp comprising:
a body portion (26) comprising a top portion (upper end), a bottom portion (lower end), a front portion (right end in Figure 8 having portion with hole for screw), a rear portion (left end in Figure 8), and opposing side portions (longitudinal ends of body in Figure 7), said body portion further comprising:
a cavity (recess to the right of 138 in Figure 8 that 138 can retract into) disposed in between said front and rear portions, said cavity including a cavity surface (vertical surface of recess in Figure 8 to the right of 138),
a strap channel (32) formed in said body portion, centrally along said rear portion, extending from said top portion through to said bottom portion, and formed at a depth that extends to said cavity,
a rail channel (68) formed in said body portion, centrally along said rear portion, extending from one of said opposing side portions to the other of said opposing side portions (Figure 7), and formed at a depth that extends to said cavity, wherein said strap channel (32) and said rail channel (68) form upper rail arms and lower rail arms (as depicted in Figure 7 on right and left sides of 32 and 37) that extend from said cavity to said rear portion, wherein each of said upper rail arms includes an upper arm surface adapted to rest on an upper edge of the rail (see horizontal surface of upper arm resting on upper end of rail 6 as depicted in Figure 8) and each of the lower rail arms includes a lower rail arm surface adapted to abut the lower edge of the rail (see horizontal surface or lower arm that engages lower surface of rail 6 as depicted in Figure 8) wherein each of said upper rail arms further including a rail flange (downwardly extending flanges from upper arms ) defining at least part of the rear portion, and wherein said cavity surface is offset from said upper and lower rail arms in the direction of said front portion (as depicted in Figure 8),
said strap channel (32) comprising a strap flange (portions on arms that extend inwardly in Figure 7) located on each of said upper and lower rail arms, each of said strap flanges extending inwardly from each of said upper and lower rail arms (as depicted in Figure 7), said strap channel being dimensioned to allow the strap (30) to pass through and extend between said top and bottom portions (as depicted in Figure 8), and said plurality of strap flanges configured to receive the strap within said strap channel (as depicted in Figures 7 and 8), and
a body opening (opening for screw 136; Figure 8) extending between said front portion to said cavity surface (surface of recess) and disposed in a central portion of said cavity surface (as depicted in Figures 7 and 8);
a swivel screw (136) having an upper screw portion (threaded shaft);
a knob (36) adapted to operably move in two directions said swivel screw (136) disposed in said body opening formed in said cavity surface of said body portion (Figure 8; col 5, ln 60-62); and
a clamp element (138) disposed in a first position adjacent said cavity surface (next to surface of recess as shown in Figure 7), said clamp element (138) adapted to secure the strap against the side rail of the support table when said clamp element is moved from said first position and urged toward said rail channel defining a second position (Figure 8 showing clamp element 138 pressing upon 30 and 6 when the screw is moved towards the rail channel).
VanSteenburg does not specifically teach that the knob has an opening adapted to receive said upper screw portion of said swivel screw therein and is silent if the upper screw portion is integral with the knob or attached to the knob. However, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to either have the screw be integral with the knob or be screwed into the knob as a matter of design choice since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
	VanSteenburg does not specifically teach that the swivel screw has a transition portion, and a lower screw portion located on a spherical end; or that the clamp element is a bar (teaches a head), or that the clamp bar has a swivel foot configured to operably couple to said swivel screw.  However, Kring, which is also drawn to a rail clamp with a clamp element (22; Figures 5-7,9) and a swivel screw (18; Figures 5, 6, and 9) teaches that the swivel screw (18) has an upper screw portion (threaded portion), a transition portion (21), and a lower screw portion located on a spherical end (19). Kring further teaches that the clamp element is a bar (teaching flat pressure plate 22) and that the clamp bar (22) has a swivel foot (60/61) configured to operably couple to said swivel screw (Figures 5 and 6; col 5, ln 1-8, ln 52-63). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the clamp element of VanSteenburg could be an angularly adjustable bar with a swivel foot, as taught by Kring, since this provides more surface area to apply a clamping force, instead of just a point contact, and the pivoting connection created by the structure of the swivel screw and clamp element as taught by Kring is able to take into account variations in the rail contour/orientation therefore making the clamp attachment more secure and stable.
	Neither VanSteenburg nor Kring teach a pivot jaw assembly comprising a handle portion, a plurality of jaw rail flange portions, and a plurality of hinge portions, each hinge portion having an opening configured to operably connect to a respective one of said opposing side portions of said body portion using a set screw disposed in each of said openings to form a pivot in each of said opposing side portions of said body portion to allow movement of said pivot jaw assembly about said pivot to rotate said pivot jaw assembly between an opened and a closed position.
	However, Boomgaarden, which is also drawn to a rail clamp with a body (14) having arms on opposing sides of the rail (13; see Figure 2 showing upper arm with a horizontal surface that engages the top of the rail and lower arm having a horizontal surface engaging the bottom of the rail and a flange 16), further teaches 
a pivot jaw assembly (17) comprising a handle portion (20), a jaw rail flange portion (18; Figure 1), and a hinge portion (portion that has pivot 22), the hinge portion having an opening (for 22) configured to operably connect to said body portion (14, via pin 22; col 2, ln 20-24) to allow movement of said pivot jaw assembly (17) about said pivot to rotate said pivot jaw assembly between an opened and a closed position (Figure 2 showing open position and Figure 1 showing closed position; col 2, ln 20-24).
Boomgaarden only shows a side view of the device and is silent to the positioning of the pivot jaw assembly with respect to the body portion, so it is unclear if the jaw assembly is located on one side, two sides, or centrally on the body. Because of this, Boomgaarden does not specifically teach a plurality of jaw rail flange portions (only depicts one), a plurality of hinge portions (only depicts one), each hinge portion having an opening (only depicts one) configured to operably connect to a respective one of said opposing side portions of said body portion using a set screw disposed in each of said openings to form a pivot in each of said opposing side portions of said body portion. However, Skripps, which is also drawn to a rail clamp with a body portion (122; Figures 2-4) and a pivot jaw assembly (120) teaches the pivot jaw assembly comprising a plurality of hinge portions (192,194; Figure 2), each hinge portion having an opening (222,226) for a pivot (220 plus setscrews; col 6, ln 6-20), each of said openings for said pivot configured to operably connect to either of said opposing side portions of said body portion (opposite sides of 170) using a set screw disposed in each of said openings for said pivot and in each of said opposing side portions of said body portion (col 6, ln 6-20).
Additionally, Pierron, which is also drawn to a clamping device with upper and lower fixed portions (12, 12’) and a pivot jaw assembly (4) to secure onto a rail (Figures 5-8), further teaches that the jaw assembly is attached at both side portions of the body (via 5; Figures 1 and 4) and comprises a plurality of jaw rail flange portions (14; teaching one jaw rail flange portion on either side of the body portions; Figures 1 and 4).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the clamp of VanSteenburg could comprise a pivot jaw assembly as taught by Boomgaarden, pivotally attached via set screws on opposite sides of the body portion and having a jaw rail flange portion on either side of the body as taught by Skripps and Pierron, since this would allow the clamp to be more securely attached to the rail and therefore prevent inadvertent slipping or detachment of the clamp. Having two jaw rail flanges as taught by Pierron allows for an equal clamping force on both sides of the device body.
	The Examiner notes that the rail itself and the strap is not given patentable weight since not positively claimed and since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). The current application is being prosecuted with respect to the structure of the clamp only, not a combination. If a combination of the clamp and strap is desired to be claimed, then the Applicant is advised to file a continuation application.

Regarding Claim 9, as best understood, VanSteenburg, Kring, Boomgaarden, Skripps, and Pierron teach the clamp assembly of claim 5, and VanSteenburg further teaches wherein each of said lower rail arm surfaces of lower rail arm is substantially flat (see Figure 8 where horizontal surface of lower arm that engages rail 6 is flat). 
	
Regarding Claim 10, as best understood, VanSteenburg, Kring, Boomgaarden, Skripps, and Pierron teach the clamp assembly of claim 5, and Boomgaarden further teaches wherein said handle portion (20), when moved to said opened position (Figure 2), is offset from said body portion (14), and when said handle portion (20) is moved to said closed position (Figure 1), is also offset from said body portion (since the handle is hinged to the body in order to move with respect thereto, the handle must be offset, even if only slightly, in order to be able to pivot).


Regarding Claim 15, as best understood, VanSteenburg, Kring, Boomgaarden, Skripps, and Pierron teach the clamp assembly of claim 5, and Kring further teaches wherein said cavity surface further comprises a counter sink hole configured to receive said swivel foot, allowing said clamp bar to retract adjacent said cavity surface when coupled to said swivel screw (see Figure 6 of Kring where the swivel foot (60/61) and clamp bar are just entering the counter sink hole on the left, and Figure 5 where they are now completely within the counter sink hole so the clamp bar is retracted. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that since the clamp of VanSteenburg was modified with the screw and clamp bar of Kring, that the counter sink hole would be included in the body of VanSteenburg so that the clamp bar can retract as intended.
	
Regarding Claim 16, as best understood, VanSteenburg, Kring, Boomgaarden, Skripps, and Pierron teach the clamp assembly of claim 5, and VanSteenburg (as modified by Kring, Boomgaarden, Skripps, and Pierron) further teaches wherein said clamp assembly secures said strap (30) between said clamp bar and said side rail (Figure 8) thereby substantially prevents the strap from slipping when the patient is placed in a steep Trendelenburg position by securing said strap to said side rail (strap is secured to the side rail regardless of patient position), and wherein medical personnel can make adjustments to the position of said clamp assembly and said strap along said rail while the patient remains in said steep Trendelenburg position (since knob 36 is accessible regardless of patient position, adjustments can be made). The Examiner notes that the strap, rail, patient and orientation of the patient is not given patentable weight since the claims are drawn to the structure only of the clamp assembly.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over VanSteenburg, Kring, Boomgaarden, Skripps, and Pierron, and further in view of US 9,022,334 (DeMayo).

Regarding Claim 8, as best understood, VanSteenburg, Kring, Boomgaarden, Skripps, and Pierron teach the clamp assembly of claim 5, but do not specifically teach wherein said upper arm surface further comprises a first step and a second step, each of said first step and second steps adapted to receive a different rail dimension. However, DeMayo, which is also drawn to a rail clamp having upper and lower arms, a strap channel, a rail channel, and a swivel screw with knob, further teaches that the upper arm surface comprises a first step and a second step (see stepped lower surface of upper arm in Figure 2), each of said first step and second steps adapted to receive a different rail dimension (see Figure 3 showing a rail engaged on one step, with the other step being capable of supporting a rail of a different dimension). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use first and second steps as taught by DeMayo on the clamp assembly arms of VanSteenburg (as modified by Kring, Boomgaarden, Skripps, and Pierron) in order to be able to mount onto different types of rails.
	

Response to Arguments

Regarding the Applicant’s arguments with respect to para [0035]:
-The Applicant argues that the new language added to the specification, “The swivel foot 133 and the clamp bar 130 may adjust in three dimensions (e.g., x, y, and z coordinates) to straps 106  having various dimensions, thicknesses, and materials.” is not new matter. The Applicant states that there was a drafting error and refers the Examiner to Kovacs Declaration I to overcome the objection. The Applicant argues that Kovacs teaches a right-handed clockwise forward thread on the swivel screw 135 and a left handed counter-clockwise forward thread on the lower screw portion 138 to keep the clamp bar and swivel screw together when the clamp is disengaged, and that therefore the clamp bar 130 adjusting in three dimensions is not new matter. The Examiner has fully considered this argument but it is not persuasive. The relevance of the threads is unclear. The new matter objection was with respect to the swivel foot and clamp bar adjusting in three dimensions. The threads merely allows attachment of the screw, and has nothing to do with the 3-dimensional adjustment.
	-The Applicant argues that the portion describing the alternate embodiment in para [0035] was amended to clarify the structural arrangement. The Examiner has fully considered this but it is not persuasive as new matter since exists. The Applicant amended para [0035] regarding the alternate embodiment with most of the original language reintroduced, but the language “rotates about the transition area” is new matter. See 112 rejections above for details. There is no Figure that teaches the structure of the swivel foot 133 being capable of movement in three dimensions. The drawings must show every feature of the invention specified in the claims. Additionally, the foot being crimped to the bar does not explain how the foot could swivel with respect to the screw. Therefore, the specification does not provide sufficient support for even the movement of the second embodiment. There is NO disclosure or depiction of any rotation of the swivel foot in the first embodiment. The Examiner has explained that the structure, as depicted, does NOT teach the possibility of such movement. The figures only show the threaded spherical end fully occupying the recess of the swivel foot in threaded engagement (see Figures 8A,8B). Additionally, the specification does not provide ANY disclosure that the swivel foot is rotatable with respect to the screw, nor explain HOW this movement is possible. Proper support of the structure AND function in either the drawings or specification is required so that one may be able to make and use the invention.
The Examiner has suggested filing a CIP in order to be able to add all of the necessary disclosure and drawings to fully explain the current invention, including the screw structure/functionality, and the jaw structure/functionality.

Regarding the Applicant’s arguments of the Drawing Objections:
The Applicant argues that Figures 10-12 are resubmitted as replacement sheets to overcome the objections and that these figures were previously submitted in Applicant’s Amendment to Final Office Action dated April 26, 2021. The Examiner notes that the drawings submitted in response to the Final Office Action dated April 26, 2021 were NOT ENTERED. Additionally, as stated by the Applicant in the current response, portions of the drawings were redrawn, and therefore constitute new matter. 
	
Regarding the Applicant’s arguments of the Prior Art Rejections:
-The Applicant’s prior art arguments have been fully considered but are not persuasive. 
The Applicant’s argues that if VanSteenburg had an upper or lower rail clamp replaced by Boomgaarden then VanSteenburg’s principle of operation would change and that the pivot jaw of Boomgaarden would disengage from the rail. However, this is not persuasive since the rejection did not indicate replacement of one of the rail clamps of VanSteenburg, but rather the addition of a jaw assembly in combination with the body of VanSteenburg which would provide added security to the clamp. The argument based on the straps of Boomgaarden are not persuasive since the Examiner has not relied on the straps of Boomgaarden and therefore this is piecemeal analysis of the references, and it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981). Boomgaarden was relied upon for the pivot jaw assembly.
The Applicant argues that there is no motivation to combine the references to solve the problem solved by Applicant’s invention to substantially prevent the patient from slipping when in a steep Trendelenburg position. The Examiner has fully considered this but it is not persuasive. First, the invention is drawn to the clamp structure itself, and not to a combination of the clamp with the strap/rail or a specific orientation of a patient. The claims additionally are not method claims. All of the references are in the same field of clamping and therefore one of skill in the art would be motivated to look to those references.


Response to Affidavits/Declarations

	In Response to Declaration I under 37 C.F.R. 1.132 by Tamas Kovacs:
	The Examiner has fully considered this declaration but it is not persuasive. Mr. Kovacs includes multiple figures to address the functionality of the invention. These figures show different structure between the lower screw portion and the swivel foot, which is not what is depicted in original Figures 8A,8B of the application. Mr. Kovacs explains that the lower screw portion 138 passes through the opening in the swivel foot and then a ball and socket joint is formed. Since none of the originally filed drawings teach the structure shown by Mr. Kovacs, and the specification does not describe the structure as taught by Mr. Kovacs, the structure by Mr. Kovacs cannot be relied upon for explanation of the invention, even if this was the intended structure. Only that structure as filed can be relied upon. As previously mentioned by the Examiner, a CIP should be filed so that the accurate structure could be claimed.
	The Examiner also notes that the structure of the lower jaw in Figure 3 of Mr. Kovacs’ drawings depict the jaw in a location where a rail could not engage the upper flange of the upper arm without interference from the lower jaw.


In Response to Declaration II under 37 C.F.R. 1.132 by Tamas Kovacs:
The Examiner has fully considered this declaration but it is not persuasive. Mr. Kovacs includes Exhibit 1 to explain that many patients slip while in a Trendelenburg position. The Examiner notes that the claims are drawn to the structure of the clamp itself, and not to a combination of the clamp and strap/rail, nor are the claims method claims. Mr. Kovacs further includes differences between the prior art references and the current invention. While the differences are noted, it is clear that  Mr. Kovacs has provided a piecemeal analysis of the references, and it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
Vansteenburg is the prior art that is used as the base reference. The other prior art is used in combination with Vansteenburg. Therefore, the arguments based on the other prior art is moot as Mr. Kovacs is arguing elements that were either not relied upon by the Examiner, or not claimed by the Applicant. For example, Mr. Kovacs argues that the straps of Boomgaarden have nothing to do with the rail, and that the jaw uses spring action whereas the current invention uses the pressure of the clamp itself to secure the jaws to the rail. First, the strap of Boomgaarden is not relied on in any way so that argument is moot. Vansteenburg meets the claim language regarding the strap. Additionally, there is no limitation in the claims that the jaw cannot be spring-biased. Additionally, there is no explanation in the specification or drawings of the current invention to actually disclose how the jaw secures to the rail.

In Response to the  Declaration under 37 C.F.R. 1.132 by Rich Larkin:
The Examiner has fully considered the declaration, but it does not overcome the objections or rejections in the current application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 5,152,486 (Kabanek et al.), US 6,564,406 (VanSteenburg et al.), US 5,362,021 (Phillips), and US 4,653,482 (Kurland) all teach rail clamps having a strap channel, rail channel, and swivel screw with knob.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632